ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment/Request Reconsideration-After Non-Final Rejection dated 02/02/2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after a telephone interview with Attorney of Record Tom Hunter on March 31, 2021 and April 1, 2021.

Instructions to amend the application were as follows:
Specification to be amended as follows:

Specification [0163] “FIG. 6. Voiding cystometrogram of three subjects with transcutaneous spinal cord stimulation. Two representative cystometrogram of three subjects are shown in early (top) and late (bottom) voiding trials within the 2 month time frame. Subjects were asked to void without stimulation for 10 minutes, in which no two subjects with transcutaneous spinal cord stimulation. Two representative cystometrogram of three subjects are shown in early (top) and late (bottom) voiding trials within the 2 month time frame. Subjects were asked to void without stimulation for 10 minutes, in which no volitional voiding was observed. Subsequently, voiding was observed with stimulation. Higher volume of voiding is observed in later trials and with multi-site stimulation. Shaded regions represent lumbar stimulation or lumbar and thoracic stimulation as shown. Flow in milliliters per second is represented in dotted line while total volume voided in milliliters is in solid line.—

Claims 1, 29  to be amended as follows:

1. (Currently Amended) A method of facilitating voiding or control of bladder and/or bowel in a subject with a neuromotor disorder, said method comprising:
providing a plurality of treatments comprising magnetic stimulation of the thoracic and/or lumbosacral spinal cord at a location, a frequency and an intensity sufficient to alter the activity of spinal circuitry, rather than peripheral nerve or muscle stimulation, wherein the altered activity of spinal circuitry provides volitional voiding or control of bladder and/or bowel, wherein said plurality of treatments are provided at a  treatment frequency of at least one treatment or more per week; [[and]]
reducing the treatment frequency of said treatments after said subject retains volitional voiding or control between treatments in the plurality of treatments even when magnetic stimulation is not present; and
wherein said frequency ranges from 0.5 Hz up to 100 Hz, said magnetic stimulation is applied over one or more regions selected from the group consisting of T11-T12, L1-L2, and L2-L3; and treatment gains in the volitional voiding or control of bladder and/or bowel from the magnetic stimulation are hardwired and present even without magnetic stimulation.

29. (Canceled) 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 1, the prior art of record fails to disclose or make obvious a method of facilitating voiding or control of bladder and/or bowel in a subject with a neuromotor disorder, said method comprising: providing a plurality of treatments comprising magnetic stimulation of the thoracic and/or lumbosacral spinal cord at a location, a frequency and an intensity sufficient to alter the activity of spinal circuitry , rather than peripheral nerve or muscle stimulation, wherein the altered activity of spinal circuitry provides volitional voiding or control of bladder and/or bowel, wherein said plurality of treatments are provided at a  treatment frequency of at least one treatment or more per week; reducing the treatment frequency of said treatments after said subject retains volitional voiding or control between treatments in the plurality of treatments even when magnetic stimulation is not present; and wherein said frequency ranges from 0.5 Hz up to 100 Hz, said magnetic stimulation is applied over one or more regions selected from the group consisting of T11-T12, L1-L2, and L2-L3; and treatment gains in the volitional voiding or control of bladder and/or bowel from the magnetic stimulation are hardwired and present even without magnetic stimulation as now explicitly, positively and specifically recited by the Applicants.
The criticality of the recited features, combination of features and steps as in independent Claim 1 which is also supported by instant application specification at least para. [0177-0183] is that stimulation with devices that impart a magnetic field (e.g., at a frequency range from about 0.5 Hz up to about 100 Hz) regulate bladder function with low frequency magnetic stimulation (e.g., 0.5 Hz up to about 20 Hz) inducing micturition, and higher frequency magnetic stimulation (e.g. 20 Hz or 30 Hz up to about 10 Hz or 100 Hz) suppressing micturition and repeated treatments with magnetic stimulation over time increasing volitional control of bladder function; . Other advantages are as follows:[a] with training and repetition, the gains with stimulation can be hardwired and present even without stimulation; [b] enabling the spinal circuitry produces a coordinated behavior that is more complete and physiologic than stimulation of individual nerve roots or the peripheral nerves; [c] altering the activity of the spinal circuitry enables the spinal circuitry and this enabling of the spinal circuitry produces a coordinated behavior that is more complete and physiologically normative in comparison to just stimulation of  the peripheral nerves or muscle stimulation associated with voiding or control of bladder and/or bowel as in prior art. 
Prior art US 20030158583 A1 to Burnett; Daniel R. discloses electromagnetic stimulating devices for stimulation of nerve, muscle, and/or other body tissues with applications in the field of medicine. More specifically, an electromagnetic stimulation device which is comprised of a plurality of overlapping coils which are able to be independently energized in a predetermined sequence such that each coil will generate its own independent electromagnetic field and significantly increase the adjacent field. The coils are co-planar and are disposed in an ergonomic body wrap, which is properly marked to permit an unskilled patient to locate the body wrap, on a particular part of the body, of the patient so that the stimulation coils will maximize the electromagnetic stimulation on the selected nerves, muscles, and/or body tissues near the treated area. The device can be used to treat medical conditions including: muscular atrophy, neuropathic bladder and bowel, musculoskeletal pain, arthritis, as well as possible future applications in the prevention of deep vein thrombosis and weight reduction. 
Prior art US 20120302821 A1 to Burnett; Daniel R. discloses method and apparatus for electromagnetic stimulation of nerve, muscle, and body tissues. More specifically, systems and/or methods for electromagnetic induction therapy are provided. The applicators include one or more conductive coils configured to generate an electromagnetic or magnetic field focused on a target nerve, muscle or other body tissues positioned in proximity to the coil. One or more sensors are utilized to detect stimulation and to provide feedback about the efficacy of the applied electromagnetic induction therapy. A controller may be adjustable to vary a current through a coil to adjust the magnetic field focused upon the target nerve, muscle or other body tissues based on the feedback provide by a sensor or by a patient. In certain systems or methods, pulsed magnetic fields may be intermittently applied to a target nerve, muscle or tissue without causing habituation.
However, patentable subject-matter as now explicitly, positively and specifically recited by the Applicants in independent Claim 1  has neither been disclosed nor is rendered obvious by the prior art of record. 
As per dependent claims 3,5,7,10,12,14,17,20-21,23-25,27-28,30,33,63,69 and 99-106 which depend upon independent base claim 1, dependent claims 3,5,7,10,12,14,17,20-21,23-25,27-28,30,33,63,69 and 99-106  are allowable due to their direct/indirect dependency on allowable base claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-F 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
	/S.R/            Examiner, Art Unit 3791                                                                                                                                                                                            April 2, 2021